Exhibit 10.23

 

SHARE REPURCHASE AGREEMENT

 

among

 

AERCAP HOLDINGS N.V.,

 

AERCAP GLOBAL AVIATION TRUST,

 

THE GUARANTORS NAMED HEREIN,

 

AMERICAN INTERNATIONAL GROUP, INC.

 

and

 

AIG CAPITAL CORPORATION

 

Dated as of June 1, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1 DEFINITIONS

 

2

Section 1.1

 

Certain Terms

 

2

Section 1.2

 

Terms Generally

 

6

 

 

 

 

 

ARTICLE 2 REPURCHASE AND SALE OF THE REPURCHASE SHARES; CLOSING

 

7

Section 2.1

 

Repurchase and Sale of the Repurchase Shares

 

7

Section 2.2

 

Closing

 

7

Section 2.3

 

Purchase Price

 

7

Section 2.4

 

Closing Deliverables

 

7

 

 

 

 

 

ARTICLE 3 NOTES ISSUANCE

 

9

Section 3.1

 

Notes Issuance

 

9

Section 3.2

 

Form of Delivery

 

9

Section 3.3

 

Securities Eligibility

 

9

Section 3.4

 

No Additional Sales

 

9

Section 3.5

 

Listing

 

9

 

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

10

Section 4.1

 

Organization and Standing

 

10

Section 4.2

 

Authorization

 

10

Section 4.3

 

Enforceability

 

10

Section 4.4

 

No Consents

 

10

Section 4.5

 

No Conflicts

 

10

Section 4.6

 

Title to the Repurchase Shares

 

11

Section 4.7

 

No Registration

 

11

 

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE GUARANTORS

 

11

Section 5.1

 

Organization and Standing

 

12

Section 5.2

 

Authorization

 

12

Section 5.3

 

Enforceability

 

12

Section 5.4

 

No Consents

 

13

Section 5.5

 

No Conflicts

 

13

Section 5.6

 

Class of Notes and Guarantees

 

13

Section 5.7

 

Exemption from the Securities Act

 

13

Section 5.8

 

No General Solicitation

 

14

Section 5.9

 

No Integrated Securities

 

14

Section 5.10

 

No Stabilization or Manipulation

 

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 COVENANTS

 

14

Section 6.1

 

Commercially Reasonable Efforts; Other Action

 

14

Section 6.2

 

Approvals

 

15

Section 6.3

 

Public Announcement

 

15

Section 6.4

 

Taxes

 

16

Section 6.5

 

No Other Transactions

 

16

 

 

 

 

 

ARTICLE 7 WAIVERS AND AGREEMENTS

 

16

Section 7.1

 

Shareholders’ Agreement

 

16

Section 7.2

 

Registration Rights Agreement

 

17

Section 7.3

 

Revolving Credit Agreement

 

17

 

 

 

 

 

ARTICLE 8 CONDITIONS TO CLOSING

 

17

Section 8.1

 

Conditions to the Obligations of Each Party

 

17

Section 8.2

 

Conditions to the Obligations of the Issuer and the Guarantors

 

18

Section 8.3

 

Conditions to the Obligations of the Seller

 

19

 

 

 

 

 

ARTICLE 9 TERMINATION

 

21

Section 9.1

 

Termination

 

21

Section 9.2

 

Notice of Termination

 

21

Section 9.3

 

Effect of Termination

 

21

 

 

 

 

 

ARTICLE 10 MISCELLANEOUS

 

21

Section 10.1

 

Notices

 

21

Section 10.2

 

Severability

 

23

Section 10.3

 

Amendment and Modification; Waiver

 

23

Section 10.4

 

Entire Agreement

 

23

Section 10.5

 

Assignment

 

23

Section 10.6

 

No Third Party Beneficiaries

 

23

Section 10.7

 

Governing Law; Waiver of Jury Trial

 

23

Section 10.8

 

Descriptive Headings

 

26

Section 10.9

 

Counterparts

 

26

Section 10.10

 

Expenses

 

26

Section 10.11

 

Specific Performance

 

27

 

ii

--------------------------------------------------------------------------------


 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is entered into as of June 1,
2015 by and among AerCap Holdings N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of the Netherlands (and any
successor in interest thereto, “AerCap”), AerCap Global Aviation Trust, a
statutory trust organized under the laws of Delaware (and any successor in
interest thereto, the “Issuer”), the other Guarantors (as defined in Article 1),
American International Group, Inc., a Delaware corporation (and any successor in
interest thereto, the “Seller”) and, solely in respect of Section 7.1 and
Articles 9 and 10 hereof, AIG Capital Corporation, a Delaware corporation (and
any successor in interest thereto, “AIGCC”) (collectively, the “Parties,” and
each a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller owns 97,560,976 ordinary shares of AerCap, each having a
nominal value of EUR 0.01 per share (the “AerCap Shares”);

 

WHEREAS, the Seller and AerCap intend to commence an underwritten public
offering pursuant to which the Seller will offer and sell not less than
35,000,000 AerCap Shares held by the Seller (the “Underwritten Shares”) pursuant
to a registration statement filed with the Commission on March 31, 2015, and a
prospectus supplement to be filed with the Commission on or about June 2, 2015
(the “Offering”), subject to market conditions;

 

WHEREAS, the Seller desires to sell to AerCap, and AerCap desires to repurchase
from the Seller, the Repurchase Shares, such sale and repurchase to be upon the
terms and subject to the conditions set forth in this Agreement (the
“Repurchase”);

 

WHEREAS, in connection with the Repurchase, AerCap desires to cause the Issuer
to issue, and the Seller desires to accept, 6.50% Fixed-to-Floating Rate Junior
Subordinated Notes due 2045 issued by the Issuer in the aggregate principal
amount of $500,000,000 (the “Notes”), upon the terms and subject to the
conditions set forth in this Agreement (the “Notes Issuance”), which aggregate
principal amount will comprise a portion of the Purchase Price payable by AerCap
for the Repurchase Shares; and

 

WHEREAS, in connection with the foregoing, AerCap, the Seller and AIGCC wish to
waive or amend certain provisions of the Registration Rights Agreement and the
Shareholders’ Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                    Certain Terms.  Whenever used in
this Agreement, the following terms shall have the respective meanings given to
them below:

 

“Action” means any claim, action, suit, litigation, arbitration or proceeding by
or before any Governmental Authority.

 

“AerCap” has the meaning set forth in the Preamble.

 

“AerCap Aviation” means AerCap Aviation Solutions B.V., a private limited
liability company organized under the laws of the Netherlands, and any successor
in interest thereto.

 

“AerCap Ireland Capital” means AerCap Ireland Capital Limited, a private limited
company incorporated under the laws of Ireland, and any successor in interest
thereto.

 

“AerCap Shares” has the meaning set forth in the Recitals.

 

“Affiliate” means, with respect to any Person, any other Person that at the time
of determination, directly or indirectly, controls, is controlled by or is under
common control with such Person.  As used in this definition, “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean, with respect to any Person, the possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise); provided, however, that, for the purposes
of this Agreement, neither AerCap, on the one hand, nor the Seller, on the other
hand, shall be deemed to be an Affiliate of one another.

 

“Agreement” has the meaning set forth in the Preamble.

 

“AIGCC” has the meaning set forth in the Preamble.

 

“Arbitral Tribunal” has the meaning set forth in Section 10.7(b).

 

“Arbitration Confidential Information” has the meaning set forth in
Section 10.7(f).

 

“Arbitration Request” has the meaning set forth in Section 10.7(c).

 

“Bankruptcy Exception” means applicable bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other Laws relating to or affecting
the

 

2

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights generally and general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are required or authorized to close in Amsterdam, Dublin and New York
City.

 

“Claimant(s)” has the meaning set forth in Section 10.7(c).

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Correspondence” has the meaning set forth in Section 10.7(c).

 

“Deed of Transfer” means the private deed of transfer in form and substance
reasonably acceptable to the Seller and AerCap, to be dated the Closing Date,
between the Seller and AerCap relating to the transfer by the Seller of the
Repurchase Shares to AerCap.

 

“DTC” means The Depository Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Global Notes” has the meaning set forth in Section 3.2.

 

“Governmental Approval” has the meaning set forth in Section 4.4.

 

“Governmental Authority” means any federal, state, provincial or local domestic
or foreign governmental, legislative, judicial, administrative, arbitral or
regulatory or self-regulatory authority, agency, commission, body, court or
entity.

 

“Guarantees” means the irrevocable and unconditional guarantee of the Notes by
the Guarantors in accordance with the Indenture.

 

“Guarantors” means AerCap, AerCap Aviation, AerCap Ireland Capital, AerCap
Ireland Limited, a private limited company incorporated under the laws of
Ireland, International Lease Finance Corporation, a California corporation, and
AerCap U.S. Global Aviation LLC, a Delaware limited liability company, and, in
each case, any successor in interest thereto.

 

“ICC” has the meaning set forth in Section 10.7(b).

 

“ICC Court” has the meaning set forth in Section 10.7(c).

 

3

--------------------------------------------------------------------------------


 

“Indenture” means the indenture governing the Notes, to be dated the Closing
Date, among the Issuer, the Guarantors and the Trustee.

 

“Issuer” has the meaning set forth in the Preamble.

 

“Law” means any federal, state, provincial or local, domestic or foreign law,
statute, legislation, code, treaty, ordinance, or common law or any rule,
regulation, Order, agency requirement or other requirement or rule of law of any
Governmental Authority.

 

“Lien” means any pledge, option, mortgage, deed of trust, power of sale,
retention of title, right of first refusal, hypothecation, security interest,
encumbrance, claim, lien or charge of any kind, or proxy, warrant or convertible
or exchangeable security, or any other right or claim of any third party
(including any voting, profit, preemptive, subscription, call or similar right
of any third party), or any agreement, arrangement or obligation to create any
of the foregoing.

 

“Notes” has the meaning set forth in the Recitals.

 

“Notes Issuance” has the meaning set forth in the Recitals.

 

“Notes Registration Rights Agreement” means the registration rights agreement,
to be dated the Closing Date, among the Seller, the Issuer and the Guarantors,
relating to the Notes.

 

“Offering” has the meaning set forth in the Recitals.

 

“Order” means any order, writ, judgment, injunction, ruling, decree,
stipulation, determination or award entered or issued by or with any
Governmental Authority.

 

“Organizational Document” means any charter, certificate or deed of
incorporation, articles of association, bylaws, operating agreement or similar
formation or governing documents and instruments.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, Governmental Authority or other entity of any kind or nature.

 

“Purchase Price” has the meaning set forth in Section 2.3.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of May 14, 2014, between AerCap and the Seller.

 

4

--------------------------------------------------------------------------------


 

“Representatives” of a Person means the directors, officers, employees,
advisors, agents, stockholders, members, partners, principals, consultants,
accountants, counsel, investment bankers or other representatives of such Person
and of such Person’s Affiliates.

 

“Repurchase” has the meaning set forth in the Recitals.

 

“Repurchase Shares” means the number of AerCap Shares to be sold by the Seller
to AerCap hereunder, which shall equal the quotient of (rounded up to the next
whole share) (a) $750,000,000 and (b) the least of (i) the Underwriters’ Price
(provided that, to the extent that any AerCap Shares are sold by the Seller to a
Person other than the underwriters in the Offering or AerCap in the Share
Repurchase on the Closing Date at a price per share that is less than the
Underwriters’ Price, such lower price per AerCap Share shall be used for
purposes of this calculation), (ii) 104% of the last closing price of AerCap
Shares, as reported on the New York Stock Exchange, prior to the time at which
the first public announcement concerning the Offering is made by the Company,
and (iii) 110% of the opening price of AerCap Shares on the date of this
Agreement, as reported on the New York Stock Exchange.

 

“Respondent(s)” has the meaning set forth in Section 10.7(c).

 

“Revolving Credit Agreement” means the $1,000,000,000 Five-Year Revolving Credit
Agreement, dated as of December 16, 2013, among AerCap, AerCap Ireland Capital,
the subsidiary guarantors listed therein, the Seller as lender and the Seller as
administrative agent.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the Preamble.

 

“Shareholders’ Agreement” means the Shareholders’ Agreement, dated as of May 14,
2014, between AerCap, AIGCC and the Seller.

 

“Subsidiary” in respect of a Person, means any corporation, partnership, joint
venture, trust, limited liability company, unincorporated association or other
entity in respect of which such Person: (w) is entitled to more than 50% of the
interest in the capital or profits; (x) holds or controls a majority of the
voting securities or other voting interests; (y) has rights via holdings of debt
or other contract rights that are sufficient for control and consolidation for
purposes of generally accepted accounting principles in the United States; or
(z) has the right to appoint or elect a majority of the board of directors or
Persons performing similar functions.

 

“Taxes” means all federal, state, local or foreign taxes, charges, imposts,
levies, fees or assessments of any kind whatsoever (including interest,
penalties, fines, additions

 

5

--------------------------------------------------------------------------------


 

to tax or additional amounts with respect thereto) imposed by any Governmental
Authority.

 

“Termination Date” means June 15, 2015.

 

“Trustee” means Deutsche Bank Trust Company Americas.

 

“Underwritten Shares” has the meaning set forth in the Recitals.

 

“Underwriters’ Price” means the purchase price per AerCap Share to be paid by
the underwriters to the Seller in the Offering.

 

Section 1.2                                    Terms Generally.

 

(a)                                 The words “hereby,” “herein,” “hereof,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not merely to the specific section, paragraph or clause in which such word
appears.

 

(b)                                 All references herein to Sections shall be
deemed references to Sections of this Agreement unless the context shall
otherwise require.

 

(c)                                  All references herein to any agreement,
instrument, statute, rule or regulation are to the agreement, instrument,
statute, rule or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, includes rules and regulations
promulgated under said statutes) and to any section of any statute, rule or
regulation including any successor to said section.

 

(d)                                 All references herein to a Person are also
to its successors and permitted assigns.

 

(e)                                  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”

 

(f)                                   The definitions given for terms in this
Article 1 and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined.

 

(g)                                  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

(h)                                 Except as otherwise expressly provided
herein, all references to “$” shall be deemed references to the lawful money of
the United States of America.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2
REPURCHASE AND SALE OF THE REPURCHASE SHARES; CLOSING

 

Section 2.1                                    Repurchase and Sale of the
Repurchase Shares.  At the Closing, upon the terms and subject to the conditions
set forth in this Agreement, AerCap shall repurchase, acquire and accept from
the Seller, and the Seller shall sell, assign, transfer, convey and deliver to
AerCap, free and clear of all Liens, the Repurchase Shares, including the
Seller’s right, title and interest in and to the Repurchase Shares and all
rights attached thereto.

 

Section 2.2                                    Closing.  Unless this Agreement
shall have been earlier terminated pursuant to Article 9 and subject to the
satisfaction or waiver of each of the conditions to the Closing set forth in
Article 8, the closing of the Repurchase and the Notes Issuance (the “Closing”)
shall take place immediately prior to, and upon the same day as, the closing of
the sale of the Underwritten Shares at the offices of counsel to the
underwriters for the Offering, or at such other time and place as AerCap and the
Seller may mutually agree upon in writing (the “Closing Date”).

 

Section 2.3                                    Purchase Price.

 

(a)                                 At the Closing, upon the terms and subject
to the conditions set forth in this Agreement, (i) AerCap shall pay to the
Seller $250,000,000 in cash, by wire transfer of immediately available funds,
and (ii) AerCap shall cause the Issuer to issue, and the Issuer shall issue, to
the Seller Notes in aggregate principal amount equal to $500,000,000
(collectively, the “Purchase Price”) in accordance with the terms of this
Agreement and the Indenture.

 

(b)                                 AerCap shall pay the Purchase Price free and
clear of, and without withholding or deduction for, any Taxes imposed by any
non-U.S. jurisdiction or taxing authority. If any such withholding or deduction
of Taxes is required, the amount of cash payable by AerCap to the Seller under
Section 2.3(a)(i) shall be increased in an amount sufficient to ensure that the
Seller receives the amount of the Purchase Price the Seller would have received
had there been no such withholding or deduction, and AerCap shall duly and
timely pay to the appropriate taxing authorities any Taxes so withheld or
deducted.  For the avoidance of doubt, AerCap shall duly and timely pay to the
Netherlands taxing authority such amount as is required to satisfy any Tax
imposed on or with respect to the payment of the Purchase Price pursuant to the
relevant Netherlands dividend withholding tax law.

 

Section 2.4                                    Closing Deliverables.  At the
Closing:

 

(a)                                 the Seller shall deliver, or cause to be
delivered, the following documents and deliverables to AerCap (each in form and
substance reasonably acceptable to AerCap and its legal counsel):

 

7

--------------------------------------------------------------------------------


 

(i)                                     the Deed of Transfer, executed by the
Seller;

 

(ii)                                  stock powers duly endorsed in blank or
other proper instruments of assignment duly endorsed in blank, in proper form
for transfer;

 

(iii)                               a receipt duly executed by an authorized
executive officer of the Seller evidencing receipt by the Seller of payment, and
delivery by AerCap, of the Purchase Price;

 

(iv)                              a copy, certified as of the Closing Date by an
authorized executive officer of the Seller, of the resolutions (or an extract
thereof) of the Seller’s board of directors or an authorized committee of the
Seller, authorizing the execution and delivery of this Agreement, the
consummation of the Repurchase and the purchase of the Notes; and

 

(v)                                 the certificate of an authorized executive
officer of the Seller required to be delivered by the Seller pursuant to
Section 8.2(c).

 

(b)                                 AerCap shall deliver, or cause to be
delivered, the following documents and deliverables to the Seller (each in form
and substance reasonably acceptable to the Seller and its legal counsel):

 

(i)                                     cash equal to $250,000,000, by wire
transfer of immediately available funds, to an account or accounts specified at
least two Business Days prior to the Closing Date by the Seller in writing;

 

(ii)                                  the Deed of Transfer, executed by AerCap,
and any other required instruments of assignment or transfer;

 

(iii)                               a receipt duly executed by an authorized
executive officer of AerCap evidencing receipt by AerCap of the Repurchase
Shares by book-entry transfer;

 

(iv)                              the Notes in accordance with Article 3;

 

(v)                                 a copy, certified as of the Closing Date by
an authorized executive officer of AerCap, of the resolutions (or an extract
thereof) of the board of directors or an authorized committee of each of the
Issuer and the Guarantors authorizing the execution and delivery of this
Agreement, the consummation of the Repurchase and the Notes Issuance; and

 

(vi)                              the certificate of authorized executive
officers of the Issuer and the Guarantors required to be delivered by the Issuer
and the Guarantors pursuant to Section 8.3(c).

 

8

--------------------------------------------------------------------------------


 

(c)                                  Each of AerCap and the Seller shall execute
and deliver, or cause to be executed and delivered, such other instruments or
documents as they agree may be reasonably necessary to consummate and give
effect to the Repurchase and the Notes Issuance.

 

ARTICLE 3
NOTES ISSUANCE

 

Section 3.1                                    Notes Issuance.  The Issuer and
the Guarantors hereby agree, on the basis of the representations, warranties and
agreements of the Seller contained herein and subject to the conditions set
forth herein, to issue to the Seller and, upon the basis of the representations,
warranties and agreements of the Issuer and the Guarantors herein contained and
subject to the conditions set forth herein, the Seller agrees to accept from the
Issuer as part of the Purchase Price the Notes.

 

Section 3.2                                    Form of Delivery.  The Notes will
be represented by one or more definitive global notes (the “Global Notes”) in
book-entry form which will be deposited by or on behalf of the Issuer with DTC
or its designated custodian, or by certificated definitive securities.  The
Notes will be registered, in the case of the Global Notes, in the name of Cede &
Co. as nominee of DTC, and in the other cases, in such names and in such
denominations as the Seller shall request prior to 3:00 P.M., New York City
time, on the second Business Day preceding the Closing Date.  The Notes to be
delivered to the Seller shall be made available to the Seller in New York City
not later than 3:00 P.M., New York City time, on the Business Day next preceding
the Closing Date.

 

Section 3.3                                    Securities Eligibility.  The
Issuer and the Guarantors will use their commercially reasonable efforts to
permit the Notes to be eligible for clearance and settlement through DTC and to
obtain CUSIP/ISIN identification numbers issued by Standard & Poor’s CUSIP
Service Bureau for the Notes.

 

Section 3.4                                    No Additional Sales.  During the
period of one year after the Closing Date, the Issuer and the Guarantors will
not, and will not permit any of their Affiliates to, sell any of the Notes that
constitute “restricted securities” under Rule 144 of the Securities Act that
have been acquired by them.

 

Section 3.5                                    Listing.  The Issuer and
Guarantors covenant to use their commercially reasonable efforts to list the
Notes on the Irish Stock Exchange no later than the first initial interest
payment date for the Notes and to maintain such listing on the Irish Stock
Exchange or another recognized stock exchange, as defined under the Irish Tax
Consolidation Act, for a period of not less than seven years from the Closing
Date.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Issuer and the Guarantors as of
the date hereof and as of the Closing Date as follows:

 

Section 4.1                                    Organization and Standing.  Each
of the Seller and AIGCC is a Delaware corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

 

Section 4.2                                    Authorization.  Each of the
Seller and AIGCC has all requisite corporate power and authority to execute and
deliver this Agreement and to perform all obligations to be performed by it
hereunder and, in the case of the Seller, to consummate the Repurchase and the
Notes Issuance.  The execution and delivery of this Agreement and, in the case
of the Seller, the consummation of the Repurchase and the Notes Issuance have
been duly and validly authorized and approved by all requisite corporate action
on the part of the Seller and AIGCC.

 

Section 4.3                                    Enforceability.  This Agreement
has been duly and validly executed and delivered by the Seller and AIGCC and,
assuming the due authorization, execution and delivery of this Agreement by the
Issuer and the Guarantors, this Agreement constitutes a valid and binding
obligation of the Seller and AIGCC, enforceable against the Seller and AIGCC in
accordance with its terms, except as enforceability may be limited by the
Bankruptcy Exception.

 

Section 4.4                                    No Consents.  No consent,
approval, Order or authorization of, or registration, declaration or filing
with, or prior notice to, any Governmental Authority (each, a “Governmental
Approval”) is required on the part of the Seller, AIGCC or any of their
Affiliates in connection with the execution and delivery of this Agreement and
the consummation by the Seller and AIGCC of the transactions contemplated
hereby, except (i) any pre-Closing or post-Closing filings that may be required
to be made under the Securities Act or the Exchange Act and (ii) such other
Governmental Approvals the failure of which to make or obtain would not prevent,
enjoin or materially delay the consummation of the Repurchase or the Notes
Issuance.

 

Section 4.5                                    No Conflicts.  The execution,
delivery and performance by the Seller of this Agreement and compliance by the
Seller and AIGCC with the terms hereof and the consummation by the Seller and
AIGCC of the transactions contemplated hereby will not (i) violate or conflict
with, or result in a breach of, any Organizational Document of the Seller, AIGCC
or any of their Affiliates, (ii) violate or conflict with any Law to which the
Seller, AIGCC or any of their Affiliates is subject or bound, which violations
or conflicts would prevent, enjoin or materially delay the consummation of the
Repurchase or the Notes Issuance, or (iii) result in a violation or breach of
any provision of, or constitute (with or without the giving of notice or the
lapse of time or both) a

 

10

--------------------------------------------------------------------------------


 

default under, or give rise to any right of termination, cancellation or
acceleration under any material agreement, undertaking, commitment or obligation
to which the Seller, AIGCC or any of their Affiliates is a party, or by which
any of their respective assets or properties are subject or bound, which
violations, breaches, defaults, terminations, cancellations or accelerations
would prevent, enjoin or materially delay the consummation of the Repurchase or
the Notes Issuance.

 

Section 4.6                                    Title to the Repurchase Shares. 
The Seller owns, beneficially and of record, and has good and valid title in and
to, the Repurchase Shares.  At the Closing, the Seller shall deliver to AerCap
good and valid title to the Repurchase Shares, free and clear of all Liens.

 

Section 4.7                                    No Registration.

 

(a)                                 The Seller acknowledges that the Notes
Issuance (including the issuance of the Guarantees) has not been registered
under the Securities Act, that the Notes are being offered in a transaction not
involving any public offering within the meaning of the Securities Act and that
the Notes cannot be offered, sold, pledged or otherwise transferred unless they
are registered under the Securities Act or are transferred in a transaction
exempt from, or not subject to, registration under the Securities Act.

 

(b)                                 The Seller is a qualified institutional
buyer within the meaning of Rule 144A under the Securities Act and an accredited
investor within the meaning of Rule 501(a) under the Securities Act.

 

(c)                                  The Seller is acquiring the Notes for its
own account and for investment purposes only and not with a view to any
distribution thereof within the meaning of the Securities Act.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, the Notes may be transferred in whole or in part at any time
between or among the Seller or any Subsidiary of the Seller.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE GUARANTORS

 

The Issuer and the Guarantors hereby represent and warrant, jointly and
severally, to the Seller as of the date hereof and as of the Closing Date as
follows:

 

Section 5.1                                    Organization and Standing.  Each
of the Issuer and the Guarantors has been duly organized and is validly existing
and in good standing (where such concept is legally recognized in the applicable
jurisdiction) under the Laws of its jurisdiction of organization.

 

11

--------------------------------------------------------------------------------


 

Section 5.2                                    Authorization.

 

(a)                                 The Issuer and the Guarantors have all
requisite corporate or other organizational power (as applicable) and authority
to execute and deliver this Agreement and to perform all obligations to be
performed by it hereunder and to consummate the Repurchase and the Notes
Issuance, as the case may be.  The execution and delivery of this Agreement and
the consummation of the Repurchase and the Notes Issuance have been duly and
validly authorized and approved by all requisite corporate or other
organizational (as applicable) action on the part of the Issuer and the
Guarantors, as the case may be.

 

(b)                                 The Issuer and the Guarantors have all
requisite corporate or other organizational power (as applicable) and authority
to execute and deliver, and to perform their respective obligations under, the
Indenture, the Notes, the Guarantees and the Notes Registration Rights
Agreement, as the case may be.  The execution and delivery of the Indenture
(including each Guarantee set forth therein), the Notes and the Notes
Registration Rights Agreement have been duly and validly authorized and approved
by all requisite corporate or other organizational (as applicable) action on the
part of the Issuer and the Guarantors, as the case may be.

 

Section 5.3                                    Enforceability.

 

(a)                                 This Agreement has been duly and validly
executed and delivered by the Issuer and the Guarantors and, assuming the due
authorization, execution and delivery of this Agreement by the Seller, this
Agreement constitutes a valid and binding obligation of the Issuer and the
Guarantors, enforceable against the Issuer and the Guarantors in accordance with
its terms, except as enforceability may be limited by the Bankruptcy Exception.

 

(b)                                 The Indenture (including each Guarantee set
forth therein) has been duly authorized by each of the Issuer and the Guarantors
and, when duly executed and delivered in accordance with its terms by the
parties thereto, will constitute a valid and binding obligation of the Issuer
and the Guarantors, enforceable against the Issuer and the Guarantors in
accordance with its terms, except as enforceability may be limited by the
Bankruptcy Exception.

 

(c)                                  The Notes have been duly authorized by the
Issuer and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and binding obligations of the
Issuer enforceable against the Issuer in accordance with their terms, except as
enforceability may be limited by the Bankruptcy Exceptions, and will be entitled
to the benefits of the Indenture.

 

12

--------------------------------------------------------------------------------


 

(d)                                 The Notes Registration Rights Agreement has
been duly authorized by the Issuer and the Guarantors and, when duly executed
and delivered in accordance with its terms by the parties thereto, will
constitute a valid and binding obligation of the Issuer and the Guarantors
enforceable against the Issuer and the Guarantors in accordance with its terms,
except as enforceability may be limited by the Bankruptcy Exception and except
to the extent indemnification provisions therein may be limited by applicable
Law.

 

Section 5.4                                    No Consents.  No Governmental
Approval is required on the part of the Issuer, the Guarantors or any of their
Affiliates in connection with the execution and delivery of this Agreement, the
Indenture, the Notes, the Guarantees or the Notes Registration Rights Agreement
or in connection with the consummation by the Issuer or the Guarantors of the
transactions contemplated hereby or thereby, except (i) any pre-Closing or
post-Closing filings that may be required to be made under the Securities Act or
the Exchange Act and (ii) such other Governmental Approvals the failure of which
to make or obtain would not prevent, enjoin or materially delay the consummation
of the Repurchase or the Notes Issuance.

 

Section 5.5                                    No Conflicts.  The execution,
delivery and performance by the Issuer and the Guarantors of this Agreement, the
Indenture, the Notes, the Guarantees and the Notes Registration Rights Agreement
and compliance by the Issuer and the Guarantors with the terms thereof, as the
case may be, and the consummation by the Issuer and the Guarantors of the
transactions contemplated hereby or thereby will not (i) violate or conflict
with, or result in a breach of, any Organizational Document of the Issuer, the
Guarantors or any of their Affiliates, (ii) violate or conflict with any Law to
which the Issuer, the Guarantors or any of their Affiliates is subject or bound,
which violations or conflicts would prevent, enjoin or materially delay the
consummation of the Repurchase or the Notes Issuance, or (iii) result in a
violation or breach of any provision of, or constitute (with or without the
giving of notice or the lapse of time or both) a default under, or give rise to
any right of termination, cancellation or acceleration under any material
agreement, undertaking, commitment or obligation to which the Issuer, the
Guarantors or any of their Affiliates is a party, or by which any of their
respective assets or properties are subject or bound, which violations,
breaches, defaults, terminations, cancellations or accelerations would prevent,
enjoin or materially delay the consummation of the Repurchase or the Notes
Issuance.

 

Section 5.6                                    Class of Notes and Guarantees. 
When the Notes and the Guarantees are issued and delivered pursuant to this
Agreement, the Notes and the Guarantees will not be of the same class (within
the meaning of Rule 144A under the Securities Act) as securities of the Issuer
or any Guarantor that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a U.S. automated
inter-dealer quotation system.

 

Section 5.7                                    Exemption from the Securities
Act.  Assuming the accuracy of the Seller’s representations and warranties in
Section 4.7, it is not necessary, in connection

 

13

--------------------------------------------------------------------------------


 

with the offer, sale and delivery of the Notes hereunder, to register the Notes
Issuance (including the issuance of the Guarantees) under the Securities Act or
to qualify the Indenture under the Trust Indenture Act of 1939, as amended.

 

Section 5.8                                    No General Solicitation.  None of
the Issuer, the Guarantors nor any of their Affiliates has offered or sold the
Notes by means of any general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act or by means of any directed
selling efforts within the meaning of Rule 902 under the Securities Act.

 

Section 5.9                                    No Integrated Securities.  None
of the Issuer, the Guarantors nor any of their Affiliates has sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, and each of
the Issuer and the Guarantors agree not to sell, offer for sale, solicit
officers to buy or otherwise negotiate in respect of, directly or through any
agent, any security that is or will be integrated with the sale of the Notes in
a manner that would require registration of the Commission.

 

Section 5.10                             No Stabilization or Manipulation.  None
of the Issuer, the Guarantors nor any of their Affiliates has taken, and each
will not take, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Issuer or the
Guarantors in connection with the Repurchase and the Notes Issuance, as the case
may be.

 

ARTICLE 6
COVENANTS

 

Section 6.1                                    Commercially Reasonable Efforts;
Other Action.

 

(a)                                 From the date hereof through the Closing or
earlier termination of this Agreement, each of the Parties agrees to use their
commercially reasonable efforts to take, or cause to be taken, all action and
cooperate with each other to promptly do, or cause to be done, all things
necessary, proper or advisable, subject to applicable Laws, to consummate and
give effect to the Repurchase and the Notes Issuance, as promptly as
practicable, including the taking of such actions necessary to satisfy the
conditions to Closing set forth in Article 8 that are within the control of such
Party.  Notwithstanding the foregoing or anything to the contrary in this
Agreement, AerCap and its Affiliates shall not be required to take any action,
or omit to take any action, in connection with the Offering except for actions
or omissions required by the Registration Rights Agreement, which agreement
governs the respective rights and obligations of the Seller and AerCap in
connection with the Offering.

 

(b)                                 From and after the Closing, each of the
Parties shall, and shall cause their respective Affiliates and Representatives
to, execute and deliver such further agreements

 

14

--------------------------------------------------------------------------------


 

and other documents and take such other actions as the other may reasonably
request, or as are necessary, proper or advisable, to consummate and give effect
to the Repurchase and the Notes Issuance as promptly as practicable; provided
that such agreements, documents and actions shall not result in an increase in
or addition to the obligations of the Parties beyond those expressly set forth
in the Agreement.

 

Section 6.2                                    Approvals.

 

(a)                                 Each of the Parties shall use its
commercially reasonable efforts to obtain as promptly as reasonably practicable
any Governmental Approval that is necessary, proper or advisable (whether so
necessary, proper or advisable prior to, at or after the Closing) under this
Agreement, or pursuant to applicable Law, to consummate and give effect to the
Repurchase and the Notes Issuance.  Each of the Parties shall cooperate with the
reasonable requests of the other Party in seeking to obtain as promptly as
reasonably practicable any such Governmental Approval.

 

(b)                                 Without limiting the generality of the
foregoing, the Parties shall each promptly make all filings and notifications
with all Persons that may be or may become reasonably necessary, proper or
advisable under this Agreement, or pursuant to applicable Law, to consummate and
give effect to the Repurchase and the Notes Issuance.

 

(c)                                  Each of the Parties shall promptly notify
the other of any communication it or any of its Affiliates or its or their
respective Representatives receives from any Governmental Authority relating to
any required Governmental Approval.  The Parties will coordinate and cooperate
fully with each other in exchanging such information and providing such
assistance as the other may reasonably request in connection with the foregoing.

 

Section 6.3                                    Public Announcement.  The
Parties, and their respective Affiliates, shall consult with each other before
issuing, and provide each other the opportunity to review and comment upon, any
press release or other public statement with respect to the Offering, the
Repurchase or the Notes Issuance, as the case may be, and the Party issuing such
press release or making such public statement shall give reasonable
consideration to all such comments.  The foregoing shall not apply after the
Closing or the earlier termination of this Agreement to any press release or
other public statement made by any of the Parties or their respective Affiliates
which (a) does not contain any further information with respect to the Offering,
the Repurchase or the Notes Issuance to that which has been previously announced
or made public in accordance with the terms of this Section 6.3 or (b) is made
in the ordinary course of business and does not relate specifically to the
Offering, the Repurchase or the Notes Issuance.

 

15

--------------------------------------------------------------------------------


 

Section 6.4                                    Taxes.

 

(a)                                 Notwithstanding any other provision of this
Agreement or any other agreement to the contrary, the Issuer and the Guarantors
shall pay, and shall indemnify, defend and hold harmless the Seller from and
against, any sales, use, transfer, excise, value-added, stamp, issuance or
similar Taxes imposed by any non-U.S. jurisdiction or taxing authority on or
with respect to the Repurchase or the Notes Issuance, or the execution,
delivery, satisfaction or enforcement of this Agreement, in each case other than
any such taxes imposed solely as a result of a present or former connection
between the Seller and such jurisdiction or taxing authority, which shall be
borne entirely by Seller.

 

(b)                                 The Issuer shall, for U.S. federal income
tax purposes, treat (i) the Notes as issued with an “issue price” equal to
two-thirds of the aggregate fair market value, as of the Closing Date, of the
Repurchase Shares and as not subject to the rules applicable to “contingent
payment debt instruments” and (ii) the likelihood that the Issuer will exercise
its right to defer interest payments on the Notes as “remote”.

 

Section 6.5                                    No Other Transactions.  Prior to
the earlier of the Closing and the termination of this Agreement, the Seller
shall not sell, transfer or dispose of or agree to sell, transfer or dispose of
any AerCap Shares except pursuant to the Offering and the Repurchase.

 

ARTICLE 7
WAIVERS AND AGREEMENTS

 

Section 7.1                                    Shareholders’ Agreement.

 

(a)                                 Pursuant to Section 7.7 of the Shareholders’
Agreement, AerCap, the Seller and AIGCC hereby agree to waive (subject to
Article 9) Section 3.1(a) of the Shareholders’ Agreement solely to the extent
necessary to permit the Offering and the Repurchase.

 

(b)                                 Pursuant to Section 7.7 of the Shareholders’
Agreement, AerCap, effective upon the consummation of the Repurchase and the
Offering, the Seller and AIGCC hereby agree to amend the definition of “Voting
Agreement Period” in Section 1.1 of the Shareholders’ Agreement by replacing
“twenty-four and nine-tenths percent (24.9%)” with “nineteen and nine-tenths
percent (19.9%).”

 

(c)                                  Pursuant to Section 7.7 of the
Shareholders’ Agreement, AerCap, effective upon the consummation of the
Repurchase and the Offering, the Seller and AIGCC hereby agree to replace the
definition of “Voting Agreement Period Voting Shares” in Section 1.1 of the
Shareholders’ Agreement in its entirety with the following: “‘Voting Agreement
Period Voting Shares’ means, at any time of calculation during the Voting
Agreement Period, the number of Company Ordinary Shares equal to the product of
(a) the quotient of (i) 19.9 divided by (ii) 80.1 times (b) the difference of
(i) the total number

 

16

--------------------------------------------------------------------------------


 

of Company Ordinary Shares outstanding at such time minus (ii) the total number
of Company Ordinary Shares Beneficially Owned by the Investors (collectively) at
such time.”

 

(d)                                 Pursuant to Section 7.7 of the Shareholders’
Agreement, AerCap, the Seller and AIGCC hereby agree to replace the proviso of
Section 2.1(a) of the Shareholders’ Agreement in its entirety with the
following: “provided that the Company shall not enter into an agreement with any
other Person giving such Person the exercisable right to designate more than two
(2) directors to the Board.”

 

(e)                                  Except as expressly set forth in this
Section 7.1, the Shareholders’ Agreement remains in full force and effect in
accordance with its terms.

 

Section 7.2                                    Registration Rights Agreement.

 

(a)                                 Pursuant to Section 13(e) of the
Registration Rights Agreement, AerCap and the Seller hereby agree to waive
(subject to Article 9) Section 1(g)(ii)of the Registration Rights Agreement
solely to the extent necessary to permit the Offering and the Repurchase.

 

(b)                                 Pursuant to Section 13(e) of the
Registration Rights Agreement, effective upon the consummation of the Repurchase
and the Offering, AerCap and the Seller hereby agree to amend Section 1(g)(i) of
the Registration Rights Agreement by replacing “120 days” with “60 days”.

 

(c)                                  AerCap acknowledges that, with respect to
the Offering, this Agreement constitutes delivery of notice of the Seller to
AerCap pursuant to Section 1(e) of the Registration Rights Agreement.

 

(d)                                 Except as expressly set forth in this
Section 7.2, the Registration Rights Agreement remains in full force and effect
in accordance with its terms.

 

Section 7.3                                    Revolving Credit Agreement. 
AerCap, AerCap Ireland Capital and the subsidiary guarantors under the Revolving
Credit Agreement agree, upon consummation of the Repurchase and the Notes
Issuance, to reduce the commitment under the Revolving Credit Agreement in an
amount equal to the principal amount of the Notes issued hereunder, in
accordance with Section 4.1 of the Revolving Credit Agreement.

 

ARTICLE 8
CONDITIONS TO CLOSING

 

Section 8.1                                    Conditions to the Obligations of
Each Party.  The obligations of each of the Seller, the Issuer and the
Guarantors to consummate the Repurchase and the

 

17

--------------------------------------------------------------------------------


 

Notes Issuance are subject to the satisfaction of the following conditions, any
one or more of which may be waived in writing upon the mutual agreement of
AerCap and the Seller:

 

(a)                                 Each of AerCap and the Seller shall be
reasonably satisfied that all conditions to the consummation of the Offering
have been satisfied (or waived) in accordance with the underwriting agreement
for the Offering and that the consummation of the Offering will occur pursuant
to the underwriting agreement for the Offering promptly following the Closing.

 

(b)                                 (i) No Order by any Governmental Authority
of competent jurisdiction shall be in effect, and (ii) there shall be no Law
enacted, issued, promulgated, enforced or entered that, in either case, enjoins,
prohibits or makes illegal the consummation of the Repurchase or the Notes
Issuance.

 

(c)                                  No material Action challenging this
Agreement, the Repurchase or the Notes Issuance seeking to prohibit, alter,
prevent or materially delay the Closing shall have been instituted by any Person
and be pending, which in the reasonable judgment of AerCap or the Seller, may
reasonably be expected to cause AerCap or the Seller or any of their Affiliates
to incur or suffer any material loss, claim, damage, cost, liability or expense
(or Action in respect thereof), including reasonable expenses of investigation
and reasonable attorneys’ fees and expenses in connection with any Action.

 

Section 8.2                                    Conditions to the Obligations of
the Issuer and the Guarantors.  The obligations of the Issuer and the Guarantors
to consummate the Notes Issuance and of AerCap to consummate the Repurchase are
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by AerCap:

 

(a)                                 The representations and warranties of the
Seller contained in this Agreement shall be true and correct in all respects as
of the Closing Date with the same effect as though such representations and
warranties had been made at and as of such time (except those representations
and warranties that are made as of or refer to a specific date need be true and
correct only as of such date).

 

(b)                                 The Seller shall have performed or complied
with, in each case, in all material respects, all of the covenants and
agreements required by this Agreement to be performed or complied with by it at
or before the Closing.

 

(c)                                  The Seller shall have delivered to AerCap a
certificate, dated as of the Closing Date, executed on behalf of the Seller by
an authorized executive officer thereof, certifying that the conditions
specified in Section 8.2(a) and Section 8.2(b) have been fulfilled.

 

18

--------------------------------------------------------------------------------


 

Section 8.3                                    Conditions to the Obligations of
the Seller.  The obligation of the Seller to consummate the Repurchase and the
Notes Issuance is subject to the satisfaction of the following conditions, any
one or more of which may be waived in writing by the Seller:

 

(a)                                 The representations and warranties of the
Issuer and the Guarantors contained in this Agreement shall be true and correct
in all respects as of the Closing Date with the same effect as though such
representations and warranties had been made at and as of such time (except
those representations and warranties that are made as of or refer to a specific
date need be true and correct only as of such date).

 

(b)                                 The Issuer and the Guarantors shall have
performed or complied with, in each case, in all material respects, all of the
covenants and agreements required by this Agreement to be performed or complied
with by them at or before the Closing.

 

(c)                                  The Issuer and the Guarantors shall have
delivered to the Seller a certificate, dated as of the Closing Date, executed by
authorized executive officers thereof, certifying that the conditions specified
in Section 8.3(a) and Section 8.3(b) have been fulfilled.

 

(d)                                 Pursuant to Section 4.1 of the Revolving
Credit Agreement, the Seller shall have received notice from AerCap and AerCap
Ireland Capital stating that the amount of the commitment under the Revolving
Credit Agreement shall, upon consummation of the Repurchase and the Notes
Issuance, be reduced in an amount equal to the aggregate principal amount of the
Notes issued hereunder.

 

(e)                                  Cravath, Swaine & Moore LLP shall have
furnished to the Seller its written opinion, as New York counsel to the Issuer
and the Guarantors, relating to the Notes Issuance and addressed to the Seller
and dated the Closing Date, substantially in the form agreed among the Parties
hereto.

 

(f)                                   NautaDutilh N.V. shall have furnished to
the Seller its written opinion, as Dutch counsel to AerCap and AerCap Aviation,
relating to the Notes Issuance and addressed to the Seller and dated the Closing
Date, substantially in the form agreed among the Parties hereto.

 

(g)                                  McCann FitzGerald shall have furnished to
the Seller its written opinion, as Irish counsel to AerCap Ireland Capital and
AerCap Ireland Limited, relating to the Notes Issuance and addressed to the
Seller and dated the Closing Date, substantially in the form agreed among the
Parties hereto.

 

19

--------------------------------------------------------------------------------


 

(h)                                 Morris, Nichols, Arsht & Tunnell LLP shall
have furnished to the Seller its written opinion, as Delaware counsel to AerCap
Global Aviation Trust and AerCap U.S. Global Aviation LLC, relating to the Notes
Issuance and addressed to the Seller and dated the Closing Date, substantially
in the form agreed among the Parties hereto.

 

(i)                                     Buchalter Nemer, a Professional
Corporation, shall have furnished to the Seller its written opinion, as
California counsel to International Lease Finance Corporation, relating to the
Notes Issuance and addressed to the Seller and dated the Closing Date,
substantially in the form agreed among the Parties hereto.

 

(j)                                    Subsequent to the execution and delivery
of this Agreement, there shall not have occurred any of the following:
(i) downgrading shall have occurred in the rating accorded the debt securities
of the Issuer or the Guarantors or any of its subsidiaries by any “nationally
recognized statistical rating organization,” as that term is used by the
Commission in Section 3(a)(62) under the Exchange Act, or (ii) such organization
shall have publicly announced that it has under surveillance or review, with
possible negative implications, its rating of any of the Issuer’s or the
Guarantors’ debt securities.

 

(k)                                 The Notes shall be eligible for clearance
and settlement through DTC and CUSIP/ISIN identification numbers issued by
Standard & Poor’s CUSIP Service Bureau shall have been obtained for the Notes,
and the Seller shall have received appropriate evidence thereof.

 

(l)                                     The Issuer shall have executed and the
Trustee shall have authenticated and delivered a Global Note or Notes and/or
certificated definitive securities, in each case, representing the Notes, in
form and substance satisfactory to the Seller and as the Seller requests
pursuant to Section 3.2.

 

(m)                             The Issuer and the Guarantors shall have
executed and delivered the Notes Registration Rights Agreement, in substantially
the form attached as Exhibit A hereto, and the Seller shall have received a copy
thereof, duly executed by the Issuer and the Guarantors.

 

(n)                                 The Issuer, the Guarantors and the Trustee
shall have executed and delivered the Indenture, in substantially the form
attached as Exhibit B hereto, and the Seller shall have received a copy thereof,
duly executed by the Issuer, the Guarantors and the Trustee.

 

(o)                                 The Issuer and the Trustee shall have
executed and delivered the Global Note, in substantially the form attached as
Exhibit C hereto, and the Seller shall have received a copy thereof, duly
executed by the Issuer and the Trustee.

 

20

--------------------------------------------------------------------------------


 

(p)                                 There shall exist at and as of the Closing
Date no condition that would constitute an Event of Default (as defined in the
Indenture).

 

ARTICLE 9
TERMINATION

 

Section 9.1                                    Termination.  At any time prior
to the Closing, this Agreement may be terminated and the Repurchase and the
Notes Issuance abandoned:

 

(a)                                 by the mutual consent of the Seller and
AerCap as evidenced in a writing signed by each of the Seller and AerCap; or

 

(b)                                 by either the Seller or AerCap on or after
the Termination Date (as such date may be extended from time to time by mutual
agreement in writing of the Seller and AerCap) if the Closing shall not have
occurred prior to such date; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to the party seeking
termination if that party has breached any of its obligations under this
Agreement, which breach has caused or resulted in the failure of the Closing to
occur prior to such date.

 

Section 9.2                                    Notice of Termination.  In the
event of a termination by the Seller or AerCap pursuant to this Article 9,
written notice thereof shall promptly be given to the other Parties and the
Repurchase and the Notes Issuance shall be abandoned without any further action
by any of the Parties.

 

Section 9.3                                    Effect of Termination.

 

(a)                                 If this Agreement is terminated and the
Repurchase and the Notes Issuance abandoned in accordance with the terms of this
Article 9, this Agreement (including the waivers and agreements set forth in
Article 7) shall become void and of no further force and effect without any
liability on the part of any of the Parties; provided that the provisions of
this Article 9, Article 10 and Section 7.1(d) shall survive any termination of
this Agreement.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, nothing in this Article 9 shall be deemed to release any Party
from any liability for any breach by such Party of the terms and provisions of
this Agreement.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.1                             Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing, and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in

 

21

--------------------------------------------------------------------------------


 

person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following respective addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 10.1):

 

if to the Issuer or the Guarantors:

 

AerCap Holdings N.V.

AerCap House

Stationsplein 965

1117 CE Schiphol

The Netherlands

Fax number: +31 20 655 9100

Attention:                 Chief Legal Officer

Head of Corporate Legal

 

With a copy to (which shall not constitute notice):

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Fax: 212-474-3700

Attention:                 Craig F. Arcella

Keith Hallam

 

if to the Seller or AIGCC:

 

American International Group, Inc.

80 Pine Street

New York, New York 10005

United States of America

Fax: 212-770-3500

Attention: General Counsel

 

With a copy to (which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Peter J. Loughran, Esq.

Email Address: pjloughran@debevoise.com

 

22

--------------------------------------------------------------------------------


 

Section 10.2                             Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 10.3                             Amendment and Modification; Waiver. 
Except as otherwise provided herein, the provisions of this Agreement may be
amended or waived only upon the prior written consent of AerCap and the Seller. 
No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

Section 10.4                             Entire Agreement.  This Agreement
constitutes the entire agreement of the Parties with respect to the Repurchase
and the Notes Issuance and supersedes all prior agreements and undertakings,
both written and oral, between or on behalf of the Seller and/or its respective
Affiliates, on the one hand, and the Issuer and the Guarantors and/or their
Affiliates, on the other hand, with respect to the Repurchase and the Notes
Issuance.

 

Section 10.5                             Assignment.  This Agreement shall not
be directly or indirectly assigned, delegated, sublicensed or transferred by any
Party, in whole or in part, to any other Person (including any bankruptcy
trustee) by operation of Law or otherwise, whether voluntarily or involuntarily,
without the prior written consent of the other Parties.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties, and their respective successors and permitted assigns.

 

Section 10.6                             No Third Party Beneficiaries.  This
Agreement is for the sole benefit of the Parties and their successors and
permitted assigns and nothing in this Agreement, express or implied, is intended
to or shall confer upon any other Person any legal or equitable right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 10.7                             Governing Law; Waiver of Jury Trial.

 

(a)                                 This Agreement, the Repurchase, the Notes
Issuance and all transactions contemplated by this Agreement, and all claims and
defenses of any nature (including contractual and non-contractual claims and
defenses) arising out of or relating to this Agreement, any transaction
contemplated by this Agreement, and the formation, applicability, breach,
termination or validity of this Agreement, shall be governed by and

 

23

--------------------------------------------------------------------------------


 

construed in accordance with the laws of the State of New York without giving
effect to any conflicts of law principles that would apply the Law of another
jurisdiction, except that Section 7.1 relating to waivers and amendments to the
Shareholders’ Agreement shall be governed by and construed in accordance with
the laws of the Netherlands without giving effect to any conflict of law
principles that would apply the Law of another jurisdiction.

 

(b)                                 Except as provided in Section 10.7(j), any
dispute, controversy or claim arising out of or in connection with, or relating
to, this Agreement or the transactions contemplated by this Agreement or the
formation, applicability, breach, termination or validity thereof, shall be
finally settled exclusively by arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) in effect at
the time of the arbitration, except as they may be modified herein or by mutual
agreement of the parties.  The arbitration shall be conducted by three
arbitrators (the “Arbitral Tribunal”).  The arbitration shall be conducted in
the English language and the seat of the arbitration shall be New York, New
York.

 

(c)                                  The party or parties initiating arbitration
(the “Claimant(s)”) shall nominate an arbitrator in its (their) request for
arbitration (the “Arbitration Request”).  The party or parties named as
Respondent(s) in the Arbitration Request (the “Respondent(s)”) shall nominate an
arbitrator within thirty (30) days of receipt of the Arbitration Request and
shall notify the Claimant(s) of such nomination in writing.  If within thirty
(30) days of receipt of the Arbitration Request by the Respondent(s), the
Respondent(s) has (have) not nominated an arbitrator, then the International
Court of Arbitration of the ICC (the “ICC Court”) shall appoint an arbitrator on
behalf of the Respondent(s).  The first two arbitrators nominated by the parties
or appointed by the ICC Court in accordance with the above shall nominate a
third arbitrator within thirty (30) days of the confirmation by the ICC Court
(or appointment in accordance with the above) of the arbitrator
nominated/appointed on behalf of the Respondent(s).  When the third arbitrator
has accepted the nomination, the other two arbitrators shall promptly notify the
parties of the nomination.  If the first two arbitrators nominated/appointed
fail to nominate a third arbitrator within the thirty (30) days referred to
above, the ICC Court shall appoint the third arbitrator and shall promptly
notify the parties of the appointment.  The third arbitrator shall act as chair
of the Arbitral Tribunal.  Each arbitrator shall be qualified to practice law
under the Laws of the State of New York.  An arbitrator shall be deemed to have
met these qualifications unless any party objects within fifteen (15) days.

 

(d)                                 The parties agree that any Award by the
Arbitral Tribunal on interim measures shall be fully enforceable as such and an
application for interim measures to a court of competent jurisdiction by any
party to the arbitration shall not be deemed incompatible with, or a waiver of,
the agreement to arbitrate set out in this Section 11.

 

(e)                                  In order to facilitate the comprehensive
resolution of related disputes and to avoid inconsistent decisions in related
disputes, upon request of any party to an

 

24

--------------------------------------------------------------------------------


 

arbitration proceeding commenced pursuant to this Section 11, any dispute,
controversy or claim subsequently noticed for arbitration under the provisions
of this Section may be consolidated with the earlier-commenced arbitration
proceeding, as determined within the discretion of the Arbitral Tribunal
appointed in the first-commenced arbitration proceeding.  The Arbitral Tribunal
must not consolidate such arbitrations unless the Arbitral Tribunal determines
that (i) there are issues of fact or law common to the proceedings, so that a
consolidated proceeding would be more efficient than separate proceedings, and
(ii) no party hereto would be prejudiced as a result of such consolidation
through undue delay, conflict of interest or otherwise.  If the Arbitral
Tribunal and any arbitration tribunal appointed in a subsequent arbitration
proceeding disagree as to whether their respective arbitrations should be
consolidated there shall be no consolidation.

 

(f)                                   The ICC Court, any arbitrator, and their
agents or Representatives, shall keep confidential and not disclose to any
non-party the existence of the arbitration, non-public materials and information
provided in the arbitration by another party, and orders or awards made in the
arbitration (together, the “Arbitration Confidential Information”).  If a party
or an arbitrator wishes to involve in the arbitration a non-party — including a
fact or expert witness, stenographer, translator or any other person — the party
or arbitrator shall make reasonable efforts to secure the non-party’s advance
agreement to preserve the confidentiality of the Arbitration Confidential
Information.  Notwithstanding the foregoing, a party may disclose Arbitration
Confidential Information to the extent necessary to: (i) prosecute or defend the
arbitration or proceedings related to it (including enforcement or annulment
proceedings), or to pursue a legal right; (ii) respond to a compulsory order or
request for information of a governmental or regulatory body; (iii) make
disclosure required by law or by the rules of a securities exchange; (iv) seek
legal, accounting or other professional services, or satisfy information
requests of potential acquirers, investors or lenders, provided that in each
case of any disclosure allowed under the foregoing circumstances (i) through
(iv), where possible, the producing party takes reasonable measures to ensure
that the recipient preserves the confidentiality of the information provided. 
The Arbitral Tribunal may permit further disclosure of Arbitration Confidential
Information where there is a demonstrated need to disclose that outweighs any
party’s legitimate interest in preserving confidentiality.  This confidentiality
provision survives termination of this Agreement and of any arbitration brought
pursuant to this Agreement.  This confidentiality provision may be enforced by
an arbitral tribunal or any court of competent jurisdiction, and an application
to a court to enforce this provision shall not waive or in any way derogate from
the agreement to arbitrate set out in this Section 11.

 

(g)                                  If there is any dispute as to whether a
dispute, controversy or claim is subject to arbitration, the Arbitral Tribunal
shall have jurisdiction to decide the same.

 

25

--------------------------------------------------------------------------------


 

(h)                                 The agreement to arbitrate under this
Section 11 shall be specifically enforceable.  Any Award rendered by the
Arbitral Tribunal shall be in writing and shall be final and binding upon the
parties, and may include an award of costs, including reasonable legal fees and
disbursements, to the prevailing party.  The parties undertake to carry out any
Award without delay and waive their right to any form of recourse based on
grounds other than those contained in the United Nations Convention on the
Recognition and Enforcement of Foreign Arbitral Awards of 1958 insofar as such
waiver can validly be made.  Judgment upon any Award may be entered by any court
having jurisdiction thereof or having jurisdiction over the relevant party or
its assets and, to the maximum extent permitted by Law, the parties agree that
any court of competent jurisdiction in which enforcement of the Award is sought
shall have power to enforce the relief awarded by the Arbitral Tribunal,
regardless of whether such relief is characterized as legal, equitable or
otherwise.

 

(i)                                     Except as provided in Section 10.7(j),
each Party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts located in New York, New York for enforcing the
Parties’ agreement to arbitrate, enforcing any arbitration Award or obtaining or
enforcing interim measures (including injunctive relief).  THE PARTIES HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM BROUGHT BY
ANY PARTY AGAINST ANY OTHER PARTY IN ANY COURT OF COMPETENT JURISDICTION IN ANY
MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(j)                                    Notwithstanding anything to the contrary
in this Section 10.7, any dispute, controversy or claim arising out of or in
connection with, or relating to, Section 7.1 or the formation, applicability,
breach, termination or validity thereof, shall in the first instance be settled
by the courts of Amsterdam, The Netherlands.

 

Section 10.8                             Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

Section 10.9                             Counterparts.  This Agreement may be
executed simultaneously in counterparts, any one of which need not contain the
signatures of more than one party, but all such counterparts taken together will
constitute one and the same Agreement.

 

Section 10.10                      Expenses.  Except as otherwise specified in
this Agreement, all costs and expenses, including fees and disbursements of
counsel, financial advisers and accountants, incurred in connection with this
Agreement, the Repurchase and the Notes Issuance shall be paid by the Person
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

26

--------------------------------------------------------------------------------


 

Section 10.11       Specific Performance.  (a) The Parties hereby agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, (b) it is accordingly agreed that, without the necessity of
posting bond or other undertaking, the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Agreement, this being in addition to any other remedy to which such Party is
entitled at law or in equity and (c) in the event that any Action is brought in
equity to enforce the provisions of this Agreement, no Party shall allege, and
each Party hereby waives the defense or counterclaim, that there is an adequate
remedy at law.

 

[Signature pages follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

AERCAP HOLDINGS N.V.

 

 

 

 

 

By:

/s/ Marnix den Heijer

/s/ Johan-Willem Dekkers

 

Name: Marnix den Heijer

Johan-Willem Dekkers

 

Title:  Authorised Signatory

Authorised Signatory

 

 

 

 

 

AERCAP IRELAND CAPITAL LIMITED

 

 

 

 

 

By:

/s/ Tom Kelly

 

Name: Tom Kelly

 

Title:  Director

 

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

 

 

By:

/s/ Ian Sutton

 

Name: Ian Sutton

 

Title:  CFO Executive in Amsterdam, The Netherlands

 

 

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

 

 

By:

/s/ Keith Helming

/s/ Gordon J. Chase

 

Name: Keith Helming

Gordon J. Chase

 

Title:  Director

Director

 

 

 

 

 

AERCAP IRELAND LIMITED

 

 

 

 

 

By:

/s/ Tom Kelly

 

Name: Tom Kelly

 

Title:  Director

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE
CORPORATION

 

 

 

 

 

By:

/s/ Erwin Den Dikken

 

Name: Erwin Den Dikken

 

Title:  CEO

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

 

By:

/s/ Tom Kelly

 

Name: Tom Kelly

 

Title:  Director

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

By:

/s/ Brian T. Schreiber

 

Name: Brian T. Schreiber

 

Title:  Executive Vice President and Chief Strategy Officer

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

AIG CAPITAL CORPORATION

 

 

 

 

By:

/s/ Ed Holmes

 

Name: Ed Holmes

 

Title:  General Counsel

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Notes Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Indenture

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Global Note

 

--------------------------------------------------------------------------------